Citation Nr: 1030030	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-18 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied a claim for service connection for PTSD.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim was remanded by the Board in November 2009 for 
additional development and to address due process concerns.  The 
appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009), are met.

The Board remanded the claim in November 2009 in pertinent part 
to schedule the Veteran for a VA psychiatric examination for the 
purpose of determining the etiology of any psychiatric disability 
diagnosed.  The examiner was specifically instructed to provide a 
medical opinion as to whether it is more likely than not, less 
likely than not, or at least as likely as not, that any 
psychiatric disability, including an anxiety disorder, had its 
clinical onset during service or is related to any in-service 
disease, event or injury.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that the RO/AMC scheduled the 
Veteran for a VA compensation and pension (C&P) initial 
evaluation for PTSD examination, which was conducted in May 2010.  
The Veteran was assigned an Axis I diagnosis of anxiety disorder, 
not otherwise specified (NOS), but the examiner did not provide 
the requested opinion on the etiology of this disorder.  This 
must be accomplished on remand.  As the claim must be remanded, 
recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's mental health 
treatment records from the VA Medical Center 
in New Orleans, dated since March 2010.  

2.  Thereafter, return the claims file and a 
copy of this remand to the VA examiner who 
conducted the May 2010 initial evaluation 
for PTSD examination.  The examiner should 
be asked to review the claims folder.

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that the Veteran's anxiety disorder, not 
otherwise specified, had its clinical onset 
during active duty or is related to any in-
service disease, injury or event, to include 
the alleged stressor event of having to 
guard 25 prisoners while stationed in 
Germany during World War II, as described in 
more detail in the VA Form 21-0781 received 
January 2010.

If the May 2010 VA examiner is not 
available, a different examiner should be 
asked to review the claims folder and 
provide the requested opinion.  If the 
requested opinion cannot be given without 
further examination of the Veteran, a new VA 
examination should be scheduled.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If the 
requested report does not include an 
adequate response to the specific opinion 
requested, the report must be returned for 
corrective action.

4.  Thereafter, readjudicate the claim.  The 
AMC should consider the amended regulations 
governing service connection for PTSD, 
effective July 13, 2010.  If the benefit 
sought on appeal remains denied, the Veteran 
should be provided a supplemental statement 
of the case (SSOC), and given an opportunity 
to respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims 



for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

